                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SYLVIA MATHLOCK, as mother and next
friend of J.R., a minor,

              Plaintiff,                          No. 18 CV 6406

         v.                                       Judge Manish S. Shah

ERIC FLEMING, NAJUAN MACK,
LEONARD DIXON, OFFICE OF THE CHIEF
JUDGE OF THE CIRCUIT COURT OF COOK
COUNTY, and COUNTY OF COOK,
ILLINOIS,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      While J.R. (a minor) was detained at the Cook County Juvenile Temporary

Detention Center, defendants Eric Fleming and Najuan Mack aggressively

handcuffed him, breaking his arm and causing other injuries. Sylvia Mathlock, J.R.’s

mother, now brings 42 U.S.C. § 1983 and state-law claims on J.R.’s behalf. J.R. sues

Fleming and Mack (both detention center employees), Superintendent Leonard

Dixon, the Office of the Chief Judge, and Cook County. The Office of the Chief Judge

and Cook County move to dismiss all claims against them, and Dixon moves to

dismiss the § 1983 official-capacity claim against him. For the reasons discussed

below, these motions are granted.
I.       Legal Standards

         A motion to dismiss under Rule 12(b)(6)1 tests whether a complaint states a

claim for which relief may be granted. Fed. R. Civ. P. 12(b)(6). A plaintiff’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In other words, a “complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570). I draw all reasonable inferences in favor of the non-movant. Squires-

Cannon v. Forest Preserve Dist. of Cook Cty., 897 F.3d 797, 802 (7th Cir. 2018).

II.      Background

         J.R., a fifteen-year-old boy, was detained at the Cook County Juvenile

Temporary Detention Center. [1] ¶ 1.2 Defendants Eric Fleming and Najuan Mack

worked at the detention center, where they were members of the Rapid Response

Team and responsible for ensuring safety and security. Id. ¶¶ 4–5. On July 19, 2018,

Mack and Fleming aggressively handcuffed J.R., breaking his arm in the process. Id.

¶ 22. J.R. suffered extreme internal rotation of his arm, a displaced fracture of the

surgical neck of his right humerus, and a broken humerus head. Id. ¶ 23. In addition




1 Dixon and the Office of the Chief Judge also move to dismiss under Rule 12(b)(1). A Rule
12(b)(1) motion tests the jurisdictional sufficiency of the complaint. Bultasa Buddhist Temple
of Chi. v. Nielsen, 878 F.3d 570, 573 (7th Cir. 2017). But because the Eleventh Amendment
“does not curtail subject-matter jurisdiction,” see Endres v. Ind. State Police, 349 F.3d 922,
925 (7th Cir. 2003), Rule 12(b)(1) is not the proper procedural avenue for dismissal.
2   Bracketed numbers refer to entries on the district court docket.

                                                2
to his physical pain and suffering, the incident caused J.R. emotional distress. Id.

¶ 24.

        Defendant Leonard Dixon was the superintendent at the time of the incident.

Id. ¶ 6. As superintendent, Dixon oversaw, supervised, and directed all functions of

the detention center. Id. ¶ 58. He was also the chief architect of its policies and was

responsible for hiring, screening, training, retaining, supervising, and disciplining all

detention center employees. Id. The Chief Judge of the Circuit Court of Cook County

appointed Superintendent Dixon in May 2015. Id. ¶ 19. His appointment marked the

end of a long transition period, during which administrative authority over the

detention center was transferred from the Cook County Board to the Office of the

Chief Judge. That transition began in 1999, when the ACLU filed a federal civil rights

class action against Cook County alleging systemic mistreatment and neglect at the

detention center. Id. ¶ 15. Eight years later, after determining that Cook County was

not complying with the terms of the resulting settlement agreement, the district court

appointed a transitional administrator to operate the detention center and bring it

into compliance with the court’s orders. Id. ¶ 16. The court also tasked the

administrator with transitioning administrative authority over the detention center

to the Office of the Chief Judge of the Circuit Court of Cook County. Id. A few months

later, the Illinois legislature passed a similar bill, transferring administrative

authority of the Cook County Juvenile Temporary Detention Center to the Office of

the Chief Judge. Id. ¶ 17. The bill became effective January 1, 2008, though the

detention center remained under control of the court’s temporary administrator until



                                           3
2015, when the court ordered that control be transferred to the Office of the Chief

Judge. Id. ¶¶ 17–18.

III.     Analysis

         The Office of the Chief Judge and Cook County move to dismiss the § 1983 and

respondeat superior claims, and Cook County asserts it is not a necessary party for

indemnification purposes. Dixon moves to dismiss only the § 1983 claim against him

in his official capacity.

         A.    Section 1983

         The complaint alleges that the Office of the Chief Judge, Dixon, and Cook

County are liable under a Monell theory for Mack’s and Fleming’s use of excessive

force. More specifically, it alleges that the three government defendants failed to hire,

train, and supervise detention center employees to prevent their unnecessary use of

force. Defendants argue both that the Eleventh Amendment bars the § 1983 claim

and that the complaint fails to allege a policy or practice as required to state a Monell

claim.

               1. Eleventh Amendment Immunity

         Because the Eleventh Amendment bars suits against states but not against

local governments, the parties’ dispute centers on whether administering the

Juvenile Temporary Detention Center is a state or county function.3 (In Illinois, the

Office of the Chief Judge is a state entity. See Drury v. McLean Cty., 89 Ill.2d 417,



3J.R. does not assert that the state has consented to this suit or that Congress has abrogated
the state’s Eleventh Amendment immunity. See Pennhurst State Sch. & Hosp. v. Halderman,
465 U.S. 89, 99 (1984)

                                              4
427 (1982).) Defendants argue that the chief judge controls the detention center,

making it an arm of the state and barring the § 1983 suit for damages. See Scott v.

O’Grady, 975 F.2d 366, 369 (7th Cir. 1992) (noting that the Eleventh Amendment

extends immunity to state officials sued in their official capacities). J.R. asserts that

Cook County operates the detention center and that, therefore, the Eleventh

Amendment does not bar his claims. J.R. does not dispute that as the superintendent,

Dixon’s actions represent official policy. See McMillian v. Monroe Cty., Ala., 520 U.S.

781, 785 (1997). In determining whether Dixon acted as an arm of the state, then, the

relevant question is whether he is a final policymaker for Illinois or Cook County on

the particular issue of hiring, training, and supervising detention center employees.

Id. The question is not whether he is a state official “in some categorical ‘all or

nothing’ manner.” Id.

      Both the chief judge and the county manage different aspects of the detention

center. To determine whether the detention center functions as an arm of the state

for Eleventh Amendment purposes, I consider the extent of its financial autonomy

from the state and its general legal status. Tucker v. Williams, 682 F.3d 654, 659 (7th

Cir. 2012); Hess v. Port Auth. Trans-Hudson Corp., 513 U.S. 30, 47 (1994) (“When

indicators of immunity point in different directions, the Eleventh Amendment’s twin

reasons for being remain our prime guide.”). The latter inquiry—the general legal

status of the center—requires analyzing state law; though an official’s actual

function, and not simple labeling as a state or county official, is what matters.




                                           5
McMillian, 520 U.S. at 786; Kashani v. Purdue Univ., 813 F.2d 843, 847 (7th Cir.

1987).

         Though the Illinois Constitution does not mention juvenile detention centers,

or even juvenile justice more broadly, the Juvenile Court Act of 1987 (which is found

in Chapter 705 of the Illinois Compiled Statutes, called “Courts”) lists the goals of the

juvenile justice system and instructs that policies shall be designed to provide “secure

confinement for minors” and “supervision and service coordination where

appropriate.” 705 ILCS 405/5-101. The County Shelter Care and Detention Home Act

provides that a county board may purchase, erect, lease, support, and maintain a

detention home for the care and custody of delinquent minors. 55 ILCS 75/1(a). The

county board may also levy and collect a tax to fund and maintain the facilities. Id. If

any county board determines that a facility has become obsolete, it may, by majority

vote of the board, rebuild or replace the home. 55 ILCS 75/1(b). The county board fixes

the salaries of appointed individuals, 55 ILCS 75/3(a), and upon the superintendent’s

request, furnishes the supplies or repairs necessary to operate a detention center. 55

ILCS 75/3(d). The board then audits and pays the bills for those supplies in the same

manner as it would for other county institutions. Id. A county’s electors can vote to

repeal the County Shelter Care and Detention Home Act in their county. 55 ILCS

75/7.

         The chief judge appoints the superintendent, along with “all other necessary

personnel,” and those individuals serve at the pleasure of the chief judge. 55 ILCS




                                           6
75/3(a), (b). The chief judge also has administrative control over the detention center’s

budget, subject to the county board’s approval. 55 ILCS 75/3(c).

       In sum, while the county creates, funds, and can replace the detention center,

the chief judge controls its budget and the day-to-day conduct of its officials. Though

courts consistently cite financial autonomy as the most important consideration, see,

e.g., Tucker, 682 F.3d at 659, financial autonomy does not dictate the outcome when

it does “not translate into control.” See McMillian, 520 U.S. at 791; see also Drury, 89

Ill.2d at 425 (“The fact that counties pay the salaries and expenses of the circuit court

clerks does not make the office of circuit court clerk a county office.”). Here, the

county’s role in approving the center’s budget and setting the salaries of its officials

does not outweigh the chief judge’s more direct control. Even if the county

indemnified Dixon in his official capacity, that financial involvement has no

connection to control over Dixon’s conduct. See Regents of the Univ. of Calif. v. Doe,

519 U.S. 425, 430–31 (1997) (noting there is no reason that “a third party’s

undertaking to indemnify the agency should determine whether it is the kind of entity

that should be treated as an arm of the State”). And because the relevant, narrow

question is whether Dixon acted on behalf of the state when hiring, training, and

supervising detention center employees to prevent excessive force, the chief judge’s

control over those aspects of the detention center leads to the conclusion that Dixon

(in his official capacity) is entitled to immunity. The chief judge is a state official, and

Dixon exercised the judge’s control, not the county’s fiscal authority, when he

supervised Fleming and Mack.



                                             7
         J.R.’s incident took place in 2018, three years after the county board had

transferred its control to the chief judge and the chief judge had appointed Dixon. But

the history of the Cook County Juvenile Temporary Detention Center further

supports the conclusion that at the time of the incident, Dixon acted on behalf of the

state. When the county failed to adequately administer the detention center, the court

(followed by the Illinois legislature) transferred control to the Office of the Chief

Judge, ensuring that it, and not the county, administered the detention center going

forward. See Doe v. Cook County, Illinois, 798 F.3d 558, 560 (7th Cir. 2015). And it is

not the case that administering juvenile detention centers has traditionally been

considered a county function throughout Illinois. Though before 2008 the county

board administered the detention center in Cook County, courts administered the

juvenile detention facilities in all other counties. See House of Representatives

Transcription Debate, H.B. 236, 95th General Assembly, 32nd Legislative Day. 47–

48 (March 28, 2007) (“As I said, all the … all the other counties in the state currently

give control of the detention centers to the chief judge and that’s all this Bill would

do.”). This was not a mere change in labeling to manufacture immunity; the purpose

of this shift was to take control away from the county board and give it to the chief

judge.

         Nor is this result inconsistent with the fact that in Illinois, sheriffs act as

county officials when administering adult jails. See DeGenova v. Sheriff of DuPage

Cty., 209 F.3d 973, 976 (7th Cir. 2000). Illinois law distinguishes juvenile justice from

other aspects of the criminal justice system; because juvenile justice focuses primarily



                                            8
on rehabilitation, the proceedings are not criminal in nature. In re Rodney H., 223 Ill.

2d 510, 520 (2006). Moreover, the Illinois Constitution lists sheriffs as county officers,

and Illinois courts have consistently held the same. See, e.g., Moy v. Cty. of Cook, 159

Ill.2d 519, 526–27 (1994). These facts, which weigh strongly in favor of the conclusion

that sheriffs are generally county officers, see DeGenova, 209 F.3d at 975, are not

present for juvenile detention centers or the superintendents who administer them.

       Dixon and the Office of the Chief Judge acted arms of the state and therefore,

the Eleventh Amendment bars the claims at issue against them. Eleventh

Amendment immunity is an affirmative defense, and “a plaintiff ordinarily need not

anticipate and attempt to plead around affirmative defenses.” Hyson USA, Inc. v.

Hyson 2U, Ltd., 821 F.3d 935, 939 (7th Cir. 2016). However, dismissal is appropriate

where the allegations in the complaint unambiguously satisfy the elements of the

affirmative defense. Id. Here, it is clear from the allegations in the complaint and

applicable law that operating the detention center is a state function warranting

immunity, and dismissal is appropriate.4

              2.     Monell

       If Eleventh Amendment immunity did not apply, the Monell claim would be

dismissed for failure to state a claim. A plaintiff must plausibly allege that a policy

or custom caused the constitutional violation, as opposed to individual acts of the

entity’s agents. Glisson v. Ind. Dept. of Corrs., 849 F.3d 372, 379 (7th Cir. 2017). A



4The state is not a “person” who can be sued under § 1983. Will v. Mich. Dept. of State Police,
491 U.S. 58, 64–66 (1989). J.R. cannot pursue the § 1983 official-capacity claim against Dixon
and the Office of the Chief Judge, because it is against the state.

                                              9
plaintiff can satisfy this requirement by alleging an official policy or informal custom

that caused the constitutional deprivation, or by alleging that a final decisionmaker,

whose acts may fairly be said to represent official policy, performed the

unconstitutional act. Id. A municipality may be liable under § 1983 for a deprivation

of rights caused by a failure to screen, hire, train, or supervise its employees, but

these claims are the “most tenuous” type of Monell claim. See Connick v. Thompson,

563 U.S. 51, 61 (2011); see also Lenard v. Argento, 699 F.2d 874, 885 (7th Cir. 1983).

To prevail, a plaintiff must show that the alleged failure amounts to a

decisionmaker’s deliberate indifference to the plaintiff’s rights. Connick, 563 U.S. at

62. “At a minimum, a plaintiff must show that the official at least implicitly

authorized, approved, or knowingly acquiesced in the unconstitutional conduct of the

offending officers.” Lenard, 699 F.2d at 885. This typically requires that a plaintiff

allege a pattern of similar constitutional violations, such that policymakers had

notice of the inadequacy and deliberately chose to continue adhering to the practice

despite the consequences. Connick, 563 U.S. at 62.

      The complaint makes no reference to any other instances of excessive force to

support an inference that decisionmakers at the detention center had notice of any of

the purported deficiencies in their hiring, training, or supervision practices. Without

alleging that Dixon or any other decisionmaker had notice of other instances of

excessive force, the complaint does not allege the deliberate indifference required to

state a Monell claim.




                                          10
       There is no Monell claim against Cook County because, for the same reasons

discussed in the immunity context, Dixon acts on behalf of the Office of the Chief

Judge—the state, not the county—when administering the detention center. See

Thompson v. Duke, 882 F.2d 1180, 1187 (7th Cir. 1989) (holding that because the

sheriff, and not the county, supervised and controlled the Cook County Jail and

Department of Corrections, any failure-to-train policy could not be attributed to the

county).5 Because the county has no control over hiring, firing, or training at the

detention center, its policies could not have caused the constitutional violation.

       B.      Respondeat Superior

       The complaint names the Office of the Chief Judge and Cook County under a

respondeat superior theory of liability. To state a claim for respondeat superior under

Illinois law, a plaintiff must allege: (1) a principal-agent or employer-employee

relationship existed, (2) the principal controlled, or had the right to control, the

conduct of the employee or agent, and (3) the alleged conduct of the agent or employee

fell within the scope of the agency or employment. Wilson v. Edward Hosp., 2012 IL

112898, ¶ 18. J.R. does not dispute that there is no respondeat superior liability for

the § 1983 claims. See Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir. 2001).

Instead, he asserts that the Office of the Chief Judge and Cook County are liable for

the detention center employees’ state-law violations.




5 J.R. cites Anderson v. Gutschenritter, 836 F.2d 346 (7th Cir. 1988) for the proposition that
Illinois counties are liable for certain acts of sheriffs who set jail-management policies. Id. at
349. But in Anderson, the court did not decide that issue on the merits because the county
did not dispute that the sheriff’s actions could be considered county policy.

                                               11
       The Eleventh Amendment bars the state-law claims against the chief judge.

See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984) (“[A] claim

that state officials violated state law in carrying out their official responsibilities is a

claim against the State that is protected by the Eleventh Amendment.”). And Cook

County cannot be liable for the acts of detention center employees because it did not

control, or have the right to control, their conduct. Joint-employer liability is

generally a question of fact. See Robinson v. Sappington, 351 F.3d 317, 338–39 (7th

Cir. 2003). But because the Illinois Constitution contemplates a unified court system

and separation of powers among the three branches, the county is precluded from

exercising control over nonjudicial court employees. Orenic v. Ill. State Labor

Relations Bd., 127 Ill.2d 453, 474–80 (1989) (noting that, though federal labor law

principles may indicate otherwise, “the counties’ salary-setting and facilities-

providing function” does not warrant joint-employer status).6 And where the law is

clear that a government entity has no control over the conduct alleged, no question of

fact remains. See, e.g., Moy, 159 Ill.2d at 524–27 (holding, at the motion-to-dismiss

stage, that although the sheriff is a county officer, the county has insufficient control

over the sheriff’s actions to hold it vicariously liable for his conduct). In this context,

the county has insufficient control over detention center employees to be held liable

under respondeat superior for their conduct. Because the chief judge enjoys immunity




6Though Orenic considered the question of joint-employer status in the context of collective
bargaining under the Illinois Public Labor Relations Act, it confronts the similar issue of
whether county funding of a court entity is enough to hold the county accountable for the acts
of that entity’s employees.

                                             12
and the county does not and cannot control the conduct of detention center employees,

the respondeat superior claims are dismissed.

       C.       Indemnification

       J.R. asserts that Cook County is a necessary party to this suit as an

indemnifier. Because the county funds the Juvenile Temporary Detention Center,

J.R. argues, it would be required to pay a judgment entered against its

superintendent in his official capacity. See Carver v. Sheriff of La Salle Cty., 203 Ill.2d

497, 522 (2003) (analyzing the Local Government Tort Immunity Act and the

Counties Code). And where “state law requires the county to pay, federal law deems

it an indispensable party to the litigation.” Carver v. Sheriff of LaSalle Cty., 324 F.3d

947, 948 (7th Cir. 2003); see also Robinson, 351 F.3d at 338–40 (holding that the

county was a necessary party to a judicial employee’s hostile work environment and

sexual harassment claims). The county is not, however, a necessary party for

individual-capacity claims against the sheriff. See Askew v. Sheriff of Cook Cty., Ill.,

568 F.3d 632, 636–37 (7th Cir. 2009). Dixon and the chief judge argue that because

they are state employees, the State Employee Indemnification Act governs, and the

state—not the county—would indemnify any judgments against them in either their

official or individual capacities. See 5 ILCS 350/2(c), (g). Either way, because the

Eleventh Amendment bars the official capacity claims, and because the county is not

a necessary party to individual-capacity claims, Cook County is not a necessary party

to this suit.




                                            13
IV.   Conclusion

      The motions to dismiss [12], [21], and [27] are granted. The Office of the Chief

Judge and Cook County are dismissed as defendants. The official-capacity claim

against Dixon is also dismissed, but Dixon remains a defendant in his individual

capacity. Leave to amend the complaint should be freely given. Runnion ex rel.

Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 518 (7th Cir. 2015).

But because Cook County is not a necessary party and the Eleventh Amendment bars

the claims at issue here, leave to amend would be futile, and the dismissal is with

prejudice.

ENTER:

                                              ___________________________
                                              Manish S. Shah
                                              United States District Judge
Date: July 3, 2019




                                         14
